Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 1 of 25     PageID 1076




                   IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                       )
  STEVEN MCPHERSON,                    )
                                       )
         Plaintiff,                    )
                                       )
  v.                                   )   No. 2:19-cv-2493-SHM-atc
                                       )
  REEDY & COMPANY REALTORS,            )
  LLC, and JAMES REEDY,                )
                                       )
         Defendants.                   )
                                       )

        ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        Before the Court is Reedy & Company Relators LLC (“Reedy &

 Company”) and James Reedy’s (“Defendants”) May 15, 2020 First

 Sealed Motion for Summary Judgment (the “Motion”).                 (D.E. No.

 27.)    Steven   McPherson(“McPherson”)       responded    on    November   2,

 2020.    (D.E. No. 42.)     Defendants replied on December 7, 2020.

 (D.E. No. 46.)        Also before the Court is McPherson’s December

 14, 2020 Sealed Motion to Strike and Objection to Exhibit R-2 to

 Defendants’      Summary   Judgment   Reply    Brief      (the   “Motion    to

 Strike”).     (D.E. No. 48.)    Defendants responded on December 21,

 2020.    (D.E. No. 49.)      McPherson replied on January 4, 2021.

 (D.E. No. 52.)

 I.     Background

        McPherson sues Defendants under the Fair Labor Standards

 Act (“FLSA”), 29 U.S.C. §§ 201, et seq.           McPherson alleges that
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 2 of 25         PageID 1077



 Defendants    illegally    deprived       him   of    overtime    compensation.

 (D.E. No. 1, ¶¶ 16-19.)

       Defendant Reedy & Company is a licensed real estate broker.

 (D.E. No. 27-2, “Statement of Undisputed Facts,” ¶¶ 1.)                         It

 constructs its own projects, sells real estate, and provides

 maintenance,     repair,      management,        and        rehabilitation     for

 residential,    and   commercial      real      estate      in   Shelby   County,

 Tennessee.     (Id. at ¶¶ 1-2.) Defendants own 150 single family

 and multi-family residences and manage 1800 single family or

 duplex residences and 500 apartments.                (Id. at ¶ 6.)    Defendant

 James Reedy owns Reedy & Company and related companies.                      (D.E.

 No. 46-4, “Johnson Dep.”, 9.)

       Defendants    operate    a   warehouse         (the    “Warehouse”)     that

 reduces the cost of maintenance, preservation, and restoration

 for Reedy & Company and its clients.                 (Statement of Undisputed

 Facts, ¶ 3.)     The Warehouse contains items needed to “have [a

 house or apartment] ready for a person to live there.”                    (Id. at

 ¶ 4.)     Defendants’ annual budget is $11,000,000 a year for

 construction, maintenance, reconstruction, rehabilitation, and

 repair. (Id. at ¶ 6.)         Defendants average 20 to 25 projects a

 day. (Id.) The Warehouse carries paint, plumbing supplies, HVAC,

 central heaters and air conditioners, refrigerators, stoves,

 vent hoods, lumber products, and hardware items such as door



                                       2
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 3 of 25           PageID 1078



 knobs, hinges, towel racks, and towel bars.                    (D.E. No. 46-4,

 “Reedy Dep.”, 23-24.)

        Defendants    employed     McPherson          from    2012    until     his

 termination in June 2019.        (Statement of Undisputed Facts, ¶ 9.)

 McPherson also was employed by a subsidiary of Defendants, Value

 Home Maintenance LLC, from December 2018 through June 2019. (Id.

 at ¶ 9.)      McPherson was the Warehouse manager from 2013 until

 his termination.     (Reedy Dep., 21.)

        The central issue is whether McPherson’s job duties exempted

 Defendants from paying him overtime under the FLSA because he

 fit within the administrative exemption.                     McPherson was the

 “Warehouse Manager.”      (Id. at ¶ 22.)           James Reedy testified that

 a typical day for McPherson began when he opened the Warehouse

 around 7:00 or 7:30 AM. (Reedy Dep., 25.)                McPherson checked out

 inventory for contractors.          (Id.)          By around 10:00 AM, the

 contractors had received their inventory items. (Id.) McPherson

 then    did   his   paperwork,    got       back    to   accounting,        ordered

 inventory, and updated the computer program showing “where he

 was at all times with different products.”                  (Id.) He would then

 visit apartments and contractors to make sure that the Warehouse

 was properly stocked for the renovations.                (Id. at 26.)       He also

 opened the Warehouse around 2:00 or 3:00 PM to allow contractors

 to get materials.     (Id.)   McPherson closed the Warehouse and was

 usually done with work between 3:30 and 5:00 PM.                    (Id.)     Reedy

                                         3
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 4 of 25           PageID 1079



 testified that McPherson had the ability to buy the things he

 needed, like a 40-year-old electrical panel, and that McPherson

 could stock up on those things.             (Id. at 46.)        Reedy testified

 that McPherson asked for Reedy’s opinion on some purchases, but

 for others, such as a fuel account, McPherson made decisions on

 his own.     (Id. at 47.)

        McPherson had a “little office” connected to the Warehouse.

 (Reedy Dep. at 23.) He moved some inventory items around the

 Warehouse, but hourly employees also moved items.                     (Id. at 28.)

 According to Reedy, McPherson knew more about the Warehouse

 business than Reedy, and McPherson set up the accounts for Lowe’s

 and other vendors.      (Id. at 29.)         Reedy testified that McPherson

 had the discretion to buy over $100,000 a month in inventory.

 (Id. at 30.) Reedy testified that McPherson “had full discretion

 to   keep    the   warehouse    stocked.”         (Id.   at    45.)       McPherson

 selected, purchased, and used the inventory control system for

 the Warehouse.       (Id. at 51-52.)         McPherson chose the inventory

 items in the Warehouse.         (Id. at 42.)

        McPherson    testified    that       he   searched     for   the   products

 required for a job.       (D.E. No. 46-2, “McPherson Dep.”, 4.)                    He

 negotiated prices and coordinated with vendors, “for the most

 part.”      (Id. at 42-44.)     He had business credit cards with his

 name from American Express, Lowe’s, and Home Depot.                        (Id. at

 73.)    He used those cards to purchase items as needed.                   (Id.)

                                         4
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 5 of 25     PageID 1080



        McPherson testified that some items were inventory items

 and others were for projects.          (Id. at 45.)      He testified that

 he chose the inventory items to stock the Warehouse.                  (Id. at

 42.)     McPherson     testified    that     James   Reedy    would   request

 materials for a project and McPherson would tell Reedy what

 materials were available.           (Id.)      McPherson testified that

 usually he presented multiple vendor quotes to Reedy and Reedy

 approved the quote he decided was best.              (Id. at 53-54.)      Once

 a pricing tier had been agreed with a vendor, McPherson did not

 need to get Reedy’s approval.               (Id. at 57-58.)        McPherson

 approached vendors and attempted to negotiate the best price for

 Defendants.     (Id. at 45.)       McPherson monitored items that were

 designated as inventory and documented sales.                (Id. at 45-46.)

 McPherson decided when a delivery would be made to a job site.

 (Id. at 48.)     McPherson testified that he selected, installed,

 and used the inventory control system in the Warehouse.               (Id. at

 51.)    McPherson testified that the Warehouse generally carried

 about $100,000 in inventory.         (Id. at 71.)

 II.    Jurisdiction

        The Court has jurisdiction over McPherson’s claim.                Under

 28 U.S.C. § 1331, United States district courts have original

 jurisdiction     “of    all    civil       actions    arising    under    the

 Constitution, laws, or treaties of the United States.” McPherson

 alleges that Defendants failed to pay him overtime compensation

                                        5
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 6 of 25      PageID 1081



 under the FLSA.     (D.E. No. 1, ¶¶ 17-19.)        His claim arises under

 the laws of the United States.

 III. Standard of Review

       Under Federal Rule of Civil Procedure 56, a court must grant

 a party's motion for summary judgment “if the movant shows that

 there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.”                 Fed. R.

 Civ. P. 56(a). The moving party must show that the nonmoving

 party, having had sufficient opportunity for discovery, lacks

 evidence to support an essential element of his case.               See Fed.

 R. Civ. P. 56(c)(1); Peeples v. City of Detroit, 891 F.3d 622,

 630 (6th Cir. 2018).

       When confronted with a properly supported motion for summary

 judgment, the nonmoving party must set forth specific facts

 showing that there is a genuine dispute for trial.              See Fed. R.

 Civ. P. 56(c).     “A ‘genuine’ dispute exists when the plaintiff

 presents ‘significant probative evidence’ ‘on which a reasonable

 jury could return a verdict for her.’”         EEOC v. Ford Motor Co.,

 782 F.3d 753, 760 (6th Cir. 2015) (en banc) (quoting Chappell v.

 City of Cleveland, 585 F.3d 901, 913 (6th Cir. 2009)).                    The

 nonmoving party must do more than simply “show that there is

 some metaphysical doubt as to the material facts.”               Lossia v.

 Flagstar   Bancorp,    Inc.,   895   F.3d   423,   428   (6th   Cir.    2018)




                                      6
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 7 of 25   PageID 1082



 (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

 U.S. 574, 586 (1986)).

       Although summary judgment must be used carefully, it “is an

 integral part of the Federal Rules as a whole, which are designed

 to secure the just, speedy, and inexpensive determination of

 every action[,] rather than a disfavored procedural shortcut.”

 FDIC v. Jeff Miller Stables, 573 F.3d 289, 294 (6th Cir. 2009)

 (quotation marks and citations omitted).

 IV.   Analysis

       A.    Motion to Strike

       Motions to strike are disfavored. Operating Engineers Local

 324 Health Care Plan v. G & W Const. Co., 783 F.3d 1045, 1050

 (6th Cir. 2015).        Rule 12(f) permits a “Motion to Strike” “from

 a pleading an insufficient defense or any redundant, immaterial,

 impertinent, or scandalous matter.”         Fed. R. Civ. P. 12(f).      The

 Sixth Circuit has held that a motion to strike may be used to

 strike a pleading, but not an exhibit.            Fox v. Michigan State

 Police Dep’t, 173 F. App’x 372, 375 (6th Cir. 2006).             Relying on

 Fox, courts have denied motions to strike exhibits because

 exhibits are not pleadings.         See Robertson v. US Bank, N.A., No.

 14-2677,    2015   WL    12532148    at   *4-5   (W.D.   Tenn.   Oct.   20,

 2015), aff'd sub nom. Robertson v. U.S. Bank, N.A., 831 F.3d 757

 (6th Cir. 2016); Human Rights Def. Ctr. v. Bezotte, No. 11-CV-

 13460, 2017 WL 1250683 at *15 (E.D. Mich. Mar. 31, 2017).

                                       7
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 8 of 25   PageID 1083



 McPherson seeks to strike an affidavit and a summary attached as

 an exhibit to Defendants’ reply.         (D.E. No. 48.)


       McPherson’s Motion to Strike is DENIED.


       B.    Objection to Admissibility of Exhibit

       A motion to strike may be construed an objection to the

 admissibility of an exhibit. See Osborne v. Nicholas Fin., Inc.,

 No. 3:12-00185, 2014 WL 12774230 at *1 (M.D. Tenn. Dec. 5, 2014)

 (“other Courts have construed a motion to strike as a request to

 disregard the disputed material”).           Federal Rule of Evidence

 1006 permits a party to use a summary to prove the contents of

 “voluminous writings” that cannot be conveniently examined. Fed.

 R. Evid. 1006.


        McPherson argues that Attachment 3 to Defendants’ reply,

 Exhibit R-2, is improper new evidence.             Exhibit R-2 is Ted

 Scott’s affidavit and the attached Federal Rule of Evidence 1006

 summary (“Scott’s affidavit and 1006 summary”) showing how many

 emails McPherson sent and received every day between August 2,

 2016, and June 2, 2019.        (D.E. No. 46-3.)       The affidavit was

 signed on December 7, 2020.       (D.E. No. 46-3.)      Discovery closed

 on October 1, 2020.       (D.E. No. 37.)       Defendants produced the

 emails to McPherson in February 2020.           (D.E. No. 28.)       Scott

 swears that he is a digital forensic examiner, that he reviewed

 McPherson’s work email account, and that McPherson received

                                      8
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 9 of 25   PageID 1084



 22,059 emails.     (D.E. No. 46-3, ¶¶ 1-8.) Scott also swears that

 McPherson sent 4407 emails, and that there were attachments to

 799 of his sent emails and 9,571 of his received emails.              (Id.

 at ¶¶ 6-8.)     The 1006 summary is a chart and graph showing how

 many emails McPherson sent and received each day.            (Id. at pp.

 4-25.)


       Scott’s affidavit and 1006 summary is not new evidence.            It

 summarizes evidence already produced.          Defendants produced the

 emails in February 2020.      (D.E. No. 28.)    There is no requirement

 that a 1006 summary be produced before the close of discovery.

 See United States v. Jamieson, 427 F.3d 394, 409-410 (6th Cir.

 2005) (a 1006 summary operates independently from discovery, and

 there is no requirement that the summary be produced); United

 States v. McArdle, No. 2:20-CR-56-JRG-HBG, 2021 WL 149411 at *7

 (E.D. Tenn. Jan. 15, 2021) (no pretrial notice required for 1006

 summary, and the opposing party is not entitled to the summary).

 Scott’s affidavit was signed after discovery closed, but Scott’s

 affidavit and 1006 summary is not inadmissible because the

 underlying emails were produced before discovery closed.


       Scott’s affidavit and 1006 summary is admissible.             A court

 may admit a 1006 summary if the following requirements are met:


            (1) the underlying documents are so voluminous that
       they cannot be conveniently examined in court; (2) the
       proponent of the summary must have made the documents

                                      9
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 10 of 25      PageID 1085



       available for examination or copying at a reasonable time
       and place; (3) the underlying documents must be admissible
       in evidence; (4) the summary must be accurate and
       nonprejudicial; and (5) the summary must be properly
       introduced through the testimony of a witness who supervised
       its preparation.
  U.S. v. Moon., 513 F.3d 527, 545 (6th Cir. 2008).
       There is no dispute that three of the requirements are met.

  Scott’s affidavit and 1006 summary addresses more than 26,000

  emails.    (D.E. No. 46-3, ¶ 6.)          The emails were produced to

  McPherson in February 2020.       (D.E. No. 28.)           Scott’s affidavit

  provides the support necessary for the 1006 summary.                (See D.E.

  No. 46-3.)


       McPherson argues that the email summary is misleading or

  prejudicial because Defendants seek to use the large volume of

  emails to show that McPherson fits within the administrative

  exemption.     McPherson    argues    that   some     of   the   emails   were

  automated responses or not work related.               He cites no cases

  supporting his argument.       Defendants’ use of Scott’s affidavit

  and 1006 summary to support arguments with which McPherson

  disagrees does not make Scott’s affidavit and                    1006 summary

  misleading or unreliable.      Nothing in Scott’s affidavit and 1006

  summary contains any misleading opinion or information.                   (See

  D.E. No. 46-3.)      Scott simply swears to the number of emails

  McPherson sent and received.      (See Id. at ¶¶ 6-8.)           Scott offers

  no conclusions about the emails.          (See Id.)


                                       10
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 11 of 25    PageID 1086



         McPherson argues that Exhibit R-2 is inadmissible because

  the underlying emails are inadmissible hearsay and irrelevant.

  Hearsay is an out of court statement made to “prove the truth of

  the matter asserted in the statement.”            Fed. R. Evid. 801(c)(1)-

  (2).    Evidence that is not used to prove the truth of the matter

  asserted is not hearsay.        United States v. Hathaway, 798 F.2d

  902, 907 (6th Cir. 1986).       McPherson argues that the emails are

  not business records under Federal Rule of Evidence 803(6)(B).

  The Court need not address the business records exception because

  Exhibit R-2 is not hearsay.       Scott’s affidavit and 1006 summary

  is not being used to prove that the contents of the emails are

  true.    Exhibit R-2 shows the number of emails McPherson sent and

  received.      It contains no reference to the content of the emails

  that could be used to prove the truth of the matters asserted in

  them.    Evidence is relevant if “it has any tendency to make a

  fact    more   or   less   probable   than   it    would   be   without   the

  evidence.”      Fed R. Evid. 401(a).         Scott’s affidavit and 1006

  summary is relevant because the volume of emails could make it

  more or less probable that McPherson was an administrative

  employee.      The Court will not rely on the content of the emails.


         McPherson’s objection to the admissibility of Exhibit R-2

  is DENIED.




                                        11
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 12 of 25   PageID 1087



       C.     Summary Judgment

       The FLSA allows an employee to bring a private action

  against an employer for unpaid overtime.             29 U.S.C. § 207; 29

  U.S.C § 215.     “An employer who violates the FLSA must pay the

  affected employee the amount of their unpaid . . . overtime

  compensation ... and [] an additional equal amount as liquidated

  damages.”    Boaz v. FedEx Customer Information Services, Inc.,

  725 F.3d 603, 605 (2013) (citing 29 U.S.C. § 216(b)) (internal

  quotation marks omitted). This provision dictates that employees

  cannot be required to work more than forty hours per seven-day

  week unless they receive overtime compensation at a rate not

  less than one and one-half times their regular pay.            Elwell v.

  Univ. Hosps. Home Care Servs., 276 F.3d 832, 837 (6th Cir. 2002)

  (citing 29 U.S.C. § 207(a)(1)).           Employers who fail to comply

  with this requirement may be liable to their affected employees

  in the amount of their unpaid overtime compensation and an equal

  amount of liquidated damages.       Whaley v. Henry Ford Health Sys.,

  172 F. Supp. 3d 994, 1001 (E.D. Mich. 2016) (internal quotation

  marks omitted) (citing Moran v. Al Basit LLC, 788 F.3d 201, 204

  (6th Cir. 2015)).

       To succeed on an unpaid overtime claim under the FLSA, a

  plaintiff      must    establish:        “(1)   an     employer-employee

  relationship; (2) that the employer or its employees are engaged

  in interstate commerce; (3) that the employee worked more than

                                      12
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 13 of 25     PageID 1088



  forty hours; and (4) that overtime was not paid.”              Whaley, 172

  F. Supp.3d at 1001 (citations and quotations omitted).                Once a

  plaintiff has established these elements, the burden shifts to

  the employer, who must show by a preponderance of the evidence

  that one of the exemptions afforded by § 213 applies.               Kowalski

  v. Kowalski Heat Treating, Co., 920 F. Supp. 799, 806 (N.D. Ohio

  1996).

       The       FLSA’s    exemptions    are   affirmative   defenses   to   an

  employer’s duty to pay overtime.              See 29 U.S.C. § 213(a)(1)-

  (19).     The employer has the burden of proving that the employee

  falls within at least one of those exemptions.             Elwell, 276 F.3d

  at 837 (citation omitted); see also Corning Glass Works v.

  Brennan, 417 U.S. 188, 196-97 (1974) (noting the general rule

  that the application of an exemption under the FLSA is an

  affirmative defense on which the employer has the burden of

  proof).    The employer has the burden of proving each element of

  the claimed exemption.         Schaefer v. Indiana Michigan Power Co.,

  358 F.3d 394, 400 (6th Cir. 2004).

       The exemption at issue is whether McPherson was an “employee

  employed in a bona fide administrative capacity.” 29 U.S.C. §

  213(a)(1).       Congress left it to the Department of Labor (the

  “DOL”)    to    define    employment    in   an   administrative   capacity.

  Foster v. Nationwide Mut. Ins. Co., 710 F.3d 640, 642 (6th Cir.



                                          13
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 14 of 25   PageID 1089



  2013).   The DOL has promulgated a three-part test.          An employee

  is within the exemption:

             (1) [who is] Compensated on a salary or fee basis
        pursuant to § 541.600 . . .

             (2) Whose primary duty is the performance of office or
        non-manual work directly related to the management or
        general business operations of the employer or the
        employer's customers; and

             (3) Whose primary duty includes the exercise of
        discretion and independent judgment with respect to matters
        of significance. [29 C.F.R. § 541.200(a)(1)-(3).]

  An employee who satisfies each of these criteria is employed in

  an administrative capacity.       See Foster, 710 F.3d at 644; Perry

  v. Randstad Gen. Partner (US) LLC, 876 F.3d 191, 196 (6th Cir.

  2017). The exemption is narrowly construed against the employer.

  Renfro v. Indiana Michigan Power Co., 370 F.3d 512, 515 (6th

  Cir. 2004) (“Renfro I”).


        McPherson concedes that his salary satisfies the first

  criterion.    An exempt employee’s salary must be “not less than

  $684 per week.” 29 C.F.R. § 541.600(a). That is about $35,000.00

  a year. McPherson earned $52,961.58 in 2015, $54,184.62 in 2016,

  $57,702.00 in 2017, and $56,147.86 in 2018.          (D.E. No. 27-4, 2-

  5.)   In 2019, McPherson earned $21,151.35, and his employment

  terminated in June.      (Id. at 6; D.E. No. 27-3, ¶ 10.)           His pay

  stubs show that he earned $2,053.85 every two weeks in 2019.




                                      14
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 15 of 25   PageID 1090



  (D.E No. 27-5, 54-69.)        There is no dispute that McPherson’s

  salary satisfies the administrative exemption requirement.

       The parties disagree about the second criterion, whether

  McPherson’s primary duty was “the performance of non-manual work

  directly related to the management or general business operations

  of the employer or the employer’s customers.”           See 29 C.F.R. §

  541.200(a)(2). “[A]n employee must perform work directly related

  to assisting with the running or servicing of the business, as

  distinguished, for example, from working on a manufacturing

  production line or selling a product in a retail or service

  establishment.”    29 C.F.R. § 541.201(a).       “Work directly related

  to management or general business operations includes, but is

  not limited to, work in functional areas such as tax; finance;

  accounting; budgeting; auditing; insurance; quality control;

  purchasing;    procurement;     advertising;     marketing;     research;

  safety   and   health;     personnel     management;   human   resources;

  employee benefits; labor relations; public relations, government

  relations;      computer      network,      internet     and     database

  administration; legal and regulatory compliance; and similar

  activities.”    29 C.F.R. § 541.201(b).

       The second criterion has two parts.          First, the employee’s

  primary duty must be office or non-manual work. Renfro I, 370

  F.3d at 516.       Second, the employee’s primary duty must be

  directly related to the management or general business operations

                                      15
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 16 of 25       PageID 1091



  of the employer.         Id.   “Although an exempt employee can perform

  some manual work without losing exempt status, ‘if the employee

  performs so much manual work (other than office work) that he

  cannot be said to be basically a “white-collar” employee he does

  not     qualify    for    exemption    as    a   bona   fide   administrative

  employee....’”         Schaefer, 358 F.3d at 401-402 (quoting 29 C.F.R.

  § 541.203(a)).

        In Renfro I, the court found that, because planners at a

  power plant spent more than 50% of their time working at their

  desks, they primarily performed non-manual work although they

  performed some ice removal that was manual labor.               Renfro I, 370

  F.3d at 516-517. In Shaefer, the Sixth Circuit held that the

  plaintiff did not perform manual labor when performing inspection

  tasks    such     as   “inspecting    trucks,    examining     load   bracings,

  inspecting shipping containers, and examining shipping labels.”

  Shaefer, 358 F.3d at 402.             The court found that the plaintiff

  performed manual labor “when he actually pick[ed] up a hammer to

  brace a load or install[ed] or tighten[ed] a strap.”                  Id.   The

  court concluded that the plaintiff’s primary duty was non-manual

  work.    Id.    “A job duty that occupies less than fifty percent of

  the employee's time can still be the primary duty if that duty

  is of principal importance to the employer or if the other duties

  performed are collateral to that duty.”             Id. at 401.



                                          16
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 17 of 25       PageID 1092



       In    Hundt    v.    DirectSat     USA,   LLC,   the   plaintiff   was   a

  warehouse    manager      for    a    satellite   television    installation

  company.    Hundt v. DirectSat USA, LLC, 294 F.R.D. 101, 102-103

  (N.D. Ill. July 1, 2013).            The court in Hundt concluded that the

  plaintiff’s performance of some manual labor did not preclude

  exemption because his primary duty was the performance of non-

  manual work.       Id. at 112.       The plaintiff considered himself the

  warehouse manager and “he spent between one-third and three-

  quarters    of   his     time   performing     non-manual    duties   such    as

  tracking and managing inventory on the computer.”               Id.

       The parties disagree about whether McPherson’s primary duty

  was the performance of manual or non-manual work.              McPherson did

  some manual work, such as moving items around the Warehouse.

  (See Reedy Dep., 28.)           He also did a significant amount of non-

  manual work.     McPherson negotiated with vendors (McPherson Dep.,

  42-43), kept the Warehouse stocked (Id. at 43-44), coordinated

  ordering supplies for projects (Id. at 44), and set up accounts

  (Reedy Dep., 29).           McPherson had an office attached to the

  Warehouse, and he sent and received emails through a computer.

  (McPherson Dep., 36-37.)             McPherson received more than 22,000

  emails and sent more than 4,000 emails between 2016 and 2019.

  (D.E. No. 46-3.)         McPherson did some manual work, but the proof

  establishes that his primary duty was non-manual work.



                                           17
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 18 of 25                    PageID 1093



        The “administrative-production dichotomy” is often used to

  determine whether an employee’s work is directly related to the

  management   or    general    business       operations            of    the   employer.

  Foster, 710 F.3d at 644.            Employees are production employees

  when they “generate the product or service the business offers

  to the public.”      Id. at 644. Not every situation fits within

  this dichotomy.          Schaefer, 358 F.3d at 402-403.                        The Sixth

  Circuit    has    held     that   planners         at        a    power      plant     were

  administrative employees because their duties were related to

  servicing the business of selling electricity.                            Renfro I, 370

  F.3d at 517-518.

        McPherson’s    work     was    directly         related           to   Defendants’

  management and their general business operations.                            Defendants’

  business is selling, managing, and renting apartments and houses.

  (See Reedy Dep., 7-8.)        Defendants use the Warehouse to provide

  all   of   the   materials    needed        to   do     renovations            or    “turn”

  apartments   after   tenants        move    out.        (Id.       at     23-24.)       The

  Warehouse reduces time and cost for renovations and repairs.

  (Statement of Undisputed Facts, ¶ 3.)               McPherson’s management of

  the   Warehouse    was    directly     related          to       Defendants’        general

  business operations, rather than production or selling.                              He did

  not work on a manufacturing production line or sell or rent

  Defendants’ products, apartments and houses.



                                         18
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 19 of 25   PageID 1094



        Non-manual work was McPherson’s primary duty.             McPherson

  managed the Warehouse, which kept an inventory of $100,000

  (McPherson Dep., 71.) and supplied materials for the maintenance

  and repair of Defendants’ rental company. (Reedy Dep., 22.)

  McPherson did some manual work, but most of his day was spent

  managing the Warehouse, not physically moving items.           (See Reedy

  Dep., 22-23.)    There is no genuine dispute of material fact that

  McPherson’s     non-manual    management     of   the    Warehouse,    not

  ancillary manual work, was his primary duty and that it was

  directly related to the management of Defendants’ business.

        The parties disagree about the third criterion, whether

  McPherson’s “primary duty include[d] the exercise of discretion

  and   independent     judgment     with     respect     to   matters    of

  significance.”     See 29 C.F.R. § 541.200(a)(2).        An employee must

  use   discretion    and   independent      judgment     “customarily   and

  regularly.”     Schaefer, 358 F.3d at 403-404.          “In general, the

  exercise of discretion and independent judgment involves the

  comparison and the evaluation of possible courses of conduct,

  and acting or making a decision after the various possibilities

  have been considered.     The term ‘matters of significance’ refers

  to the level of importance or consequence of the work performed.”

  29 C.F.R. § 541.202(a).

        The DOL has promulgated the following factors for courts to

  consider:

                                      19
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 20 of 25   PageID 1095




            (b) The phrase “discretion and independent judgment”
       must be applied in the light of all the facts involved in
       the particular employment situation in which the question
       arises. Factors to consider when determining whether an
       employee exercises discretion and independent judgment with
       respect to matters of significance include, but are not
       limited to: whether the employee has authority to formulate,
       affect, interpret, or implement management policies or
       operating practices; whether the employee carries out major
       assignments in conducting the operations of the business;
       whether the employee performs work that affects business
       operations to a substantial degree, even if the employee's
       assignments are related to operation of a particular segment
       of the business; whether the employee has authority to
       commit the employer in matters that have significant
       financial impact; whether the employee has authority to
       waive or deviate from established policies and procedures
       without prior approval; whether the employee has authority
       to negotiate and bind the company on significant matters;
       whether the employee provides consultation or expert advice
       to management; whether the employee is involved in planning
       long- or short-term business objectives; whether the
       employee investigates and resolves matters of significance
       on behalf of management; and whether the employee represents
       the company in handling complaints, arbitrating disputes or
       resolving grievances.

  29 C.F.R. § 541.202(b).

       “The    exercise   of   discretion    and   independent    judgment

  implies that the employee has authority to make an independent

  choice, free from immediate direction or supervision. However,

  employees can exercise discretion and independent judgment even

  if their decisions or recommendations are reviewed at a higher

  level.”     29 C.F.R. § 541.202(c).       “The exercise of discretion

  and independent judgment must be more than the use of skill in

  applying well-established techniques, procedures or specific



                                      20
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 21 of 25    PageID 1096



  standards described in manuals or other sources.”                 29 C.F.R.

  541.202(e).

         Interpreting the DOL’s guidelines, courts have considered

  how to determine whether an employee is making an independent

  choice or exercising discretion.         In Renfro I, the court held

  that planners exercised discretion and independent judgment in

  formulating solutions to issues at a nuclear power plant despite

  the significant number of regulations the planners had to follow.

  Renfro I, 370 F.3d at 518-519.           In Renfro II, the court held

  that   technical   writers    exercise    discretion   and    independent

  judgment because “[t]hey do not work under constant supervision

  and, when preparing a procedure, select the best method to

  maintain the plant’s equipment.”          Renfro v. Indiana Michigan

  Power Co., 497 F.3d 573, 577 (6th Cir. 2007) (“Renfro II”).              The

  court concluded that two technical writers could solve the same

  problem in two different and equally effective ways.                 Id. at

  577-578.

         In Lutz v. Huntington Bancshares, Inc., the court held that

  underwriters exercised independent judgment and discretion “[b]y

  imposing      stipulations,      creating     exceptions,         proposing

  counteroffers, and flagging applications.”          Lutz v. Huntington

  Bancshares, Inc., 815 F.3d 988, 997 (6th Cir. 2016).              In Foster,

  the court found that insurance company special investigators

  exercised   discretion    and   independent    judgment      in   resolving

                                      21
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 22 of 25         PageID 1097



  whether     fraud      occurred    and   determining     the       legitimacy    of

  suspicious claims.         Foster, 710 F.3d at 649.           In Schaefer, the

  court found a genuine dispute of material fact about whether the

  plaintiff    exercised         discretion     and   independent      judgment     in

  performing shipping tasks.            Schaefer, 358 F.3d at 403-406.              In

  Perry, the court found that an account manager fit within the

  administrative exemption even when her work was reviewed by

  supervisors daily.        Perry, 876 F.3d at 209.        In Hundt, the court

  concluded       that     the      plaintiff     exercised      discretion        and

  independent judgment when allocating equipment to technicians to

  prevent them from hoarding equipment.               Hundt, 294 F.R.D. at 112.

        McPherson’s        primary     duty     required      the     exercise      of

  discretion and independent judgment.                McPherson argues that he

  did not have discretion to make an independent choice because

  Reedy   could    review     his    decisions    and   made    the    decision     to

  purchase items, such as roofing, for projects.                     A supervisor’s

  review or approval does not necessarily mean that the employee

  does not exercise discretion and independent judgment. 29 C.F.R.

  §   541.202(c).         Providing     recommendations        can    satisfy     that

  standard.     See Id.      McPherson researched items and their prices

  for projects and chose the inventory items in the Warehouse.

  (McPherson      Dep.,    42.)     McPherson    negotiated     with    vendors     on

  prices.     (Id. at 45.)        McPherson would get quotes from multiple

  vendors and approach Reedy to get approval to make purchases for

                                           22
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 23 of 25          PageID 1098



  projects, like roofing.         (McPherson Dep., 53-54.)            McPherson and

  Reedy both testified that McPherson chose the inventory items in

  the Warehouse.         (McPherson Dep., 42; Reedy Dep., 45.)            McPherson

  traveled to Defendants’ apartments to determine the items he

  needed to purchase.           (Id. at 22.)          He managed the timing of

  deliveries.       (McPherson Dep., 48.)         He selected, purchased, and

  operated the Warehouse inventory control system.                     (Reedy Dep.,

  51-52; McPherson Dep., 53.)             McPherson held multiple company

  credit cards that he used as needed.                (McPherson Dep., 73.)         He

  set up accounts for Defendants with companies such as Lowe’s.

  (Reedy    Dep.,    29.)        McPherson’s      primary     duty     required    the

  exercise    of    discretion     and    independent        judgment.     He     made

  recommendations and decisions for the Warehouse, although Reedy

  approved some of his purchases.

       The exercise of discretion, must relate to “matters of

  significance.”          The   court    in    Lutz   held    that    underwriters’

  decisions significantly affected the business and bound the

  company to the risk of loans.           Lutz, 815 F.3d at 997.          The court

  found    that    the    underwriters    were    exercising         discretion   and

  independent judgment as to matters of significance.                       Id.     In

  Foster,    the     court      concluded      that    special       investigators’

  determinations about the legitimacy of insurance claims were

  matters of significance for the defendant insurance company.

  Foster, 710 F.3d at 650.           In Hundt, the warehouse manager did

                                          23
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 24 of 25           PageID 1099



  not contest the significance of the work.                See Hundt, 294 F.R.D.

  at 112.

           McPherson’s     decisions       were     related       to     matters    of

  significance.         The Warehouse was a matter of significance to

  Defendants because the Warehouse supplied materials for the

  apartments Defendants maintained and managed.                        (Statement of

  Undisputed Facts, ¶ 3.)              The Warehouse reduced the cost of

  maintenance, preservation, and restoration for Defendants and

  their clients.         (Id.)   The Warehouse contained over $100,000 in

  inventory.        (McPherson     Dep.,    71.)         These    were   matters    of

  significance to Defendants.              There is no genuine dispute of

  material fact about McPherson’s exercise of discretion with

  respect to matters of significance to Defendants.

           Defendants have met their burden.              McPherson was employed

  in   a    bona   fide    administrative         capacity.        His   claim     that

  Defendants       violated      the   FLSA’s       overtime       requirement      is

  DISMISSED.

  V.       Conclusion

           McPherson’s Motion to Strike is DENIED.               Defendants’ Motion

  is   GRANTED.         McPherson’s    claim       for   FLSA     overtime   pay    is

  DISMISSED.




                                           24
Case 2:19-cv-02493-SHM-atc Document 59 Filed 03/16/21 Page 25 of 25   PageID 1100



       SO ORDERED this 16th day of March, 2021.



                                   /s/ Samuel H. Mays, Jr.
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                                      25
